Citation Nr: 1116612	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  05-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to February 24, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This claim was remanded for additional development in May 2008.  

The Board notes that the Veteran's representative submitted a statement dated in February 2009 and indicated that the Veteran disagreed with a rating decision dated in October 2008 which denied entitlement to special monthly compensation based on aid and attendance.  A review of the voluminous claims files does not indicate that a copy of any October 2008 rating decision was associated with the claims file.  It is not clear if there is a temporary claims file which contains evidence pertinent to this claim.  Therefore, the claim of entitlement to special monthly compensation based on aid and attendance is referred to the RO for appropriate action.  

The Veteran submitted several statements and a letter from a physician dated in December 2010 and a physician's certification dated in January 2011.  Those documents were submitted without a waiver of consideration by the agency of original jurisdiction (AOJ).  However, the claim is being remanded for additional development and those documents will therefore be reviewed by the AOJ prior to the Board's adjudication of this claim.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be promulgated.  

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  Where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).

Furthermore, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2010); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

As an initial matter, the Board notes that a claim of entitlement to TDIU was denied in an unappealed rating decision dated in June 1994.  The next correspondence received from the Veteran in regard to either a claim for an increased rating for his service-connected disabilities or a TDIU claim was a formal claim of entitlement to a TDIU, VA Form 21-8940, received in May 1995.  In a December 2003 rating decision, entitlement to a TDIU was granted effective February 24, 2003, the date of the medical evidence showing that the Veteran was shown to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran contends that an earlier effective date is warranted.  

A TDIU rating is warranted when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2010). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the Veteran was granted entitlement to service connection for arthritis of multiple joints with Tietze's syndrome and awarded a 60 percent rating effective December 3, 1977.  Effective March 1, 1983, service connection for arthritis of multiple joints with Tietze's syndrome was rated 20 percent disabling.  Effective December 7, 1992, service-connected arthritis of multiple joints was separated into separate ratings for arthritis of the lumbar spine, rated 20 percent disabling; arthritis of the right knee, rated 10 percent disabling; and arthritis of the left knee, rated 10 percent disabling.  Service connection was also in effect for tinnitus, rated 10 percent disabling since December 3, 1977; hypertension, rated 10 percent disabling since April 1, 1983; and hearing loss, rated as 0 percent disabling since December 3, 1977.  Effective February 24, 2003, service connection was granted for major depression, rated 50 percent disabling.  As the Veteran's current claim was filed in February 1995, the Board will focus on the Veteran's service-connected disability ratings since that time.

During the relevant appeal period, the Veteran had a combined 50 percent rating from December 7, 1992.  Consequently, the Veteran did not met the schedular criteria for a total rating for compensation purposes based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a) (2010) during the relevant time period prior to February 24, 2003.  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2010).  Therefore, the Board must consider whether the Veteran was unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities prior to February 24, 2003.  

Associated with the claims file is a May 1994 statement from R. Dubas, D.C.  Dr. Dubas indicated that the Veteran's (nonservice-connected) cervical spine condition remained unstable, unresolved and symptomatic, the mid-thoracic region remained problematic with rib head positions and subluxations, and the Veteran's (service-connected) lumbosacral spine disability continued to have episodic exacerbations with muscle spasms and pain.  Dr. Dubas concluded that the Veteran's problems prevented him from gainful employment.  The Board notes Dr. Dubas submitted a statement with regard to both the Veteran and his spouse and both statements include reference to cervical and lumbar spine disabilities.  While the May 1994 statement does not include the Veteran's name in the body of the statement, the Veteran's name is listed at the top of the page.  Furthermore, Dr. Dubas submitted a statement in February 1993 which included similar findings and noted that the Veteran's lumbar spine condition irritated his sciactic nerves and indirectly upset the function and integrity of the knees.  Dr. Dubas concluded that the Veteran's spinal conditions prevented him from gainful fulltime employment at that time.  

Also associated with the claims file are statements from M. Velazquez, M.D., dated in May 1999 and June 2001.  In May 1999, Dr. Velazquez indicated that Veteran's medical conditions included hypertensive vascular disease, hypercholesterolemia, gastritis, severe lumbalgia, and multiple osteoarthritis and arthralgia resulting in severe physical exhaustion and severe burning and numbness of the extremities with frequent narcoleptic attacks as a side effect of the Veteran's medication.  Dr. Velazquez opined the Veteran's severe medical problems made the Veteran unfit to travel and left the Veteran totally disabled.  In June 2001, Dr. Velazquez stated that the Veteran had a history of arthritis of multiple joints including the cervical spine (nonservice-connected), lumbar spine (service-connected), knees (service-connected), shoulders (nonservice-connected), and hands (nonservice-connected).  Dr. Velazquez noted a history of severe musculoskeletal pain, weakness of the extremities, and limitation of motion at times due to pain.  Dr. Velazquez also noted that the Veteran had elevations of creatine phosphokinase (CPK) and depression and was advised not to engage in regular work duties because of his medical condition and limitations.  

Although the medical evidence does not attribute the Veteran's inability to sustain gainful employment solely to his service-connected disabilities, the Veteran's service-connected arthritis of the knees and lumbar spine appear to have had a significant impact on his ability to sustain employment during the time period at issue.  Therefore, the Board has determined that the record includes evidence tending to show that the Veteran was unemployable prior to February 24, 2003, and that his service-connected disabilities played a role is his unemployability.  Therefore, he is entitled to consideration of the assignment a TDIU pursuant to 38 C.F.R. § 4.16(b).  However, the Board has no discretion to award such a rating in the first instance.  The Veteran's case must be remanded for referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1 (2001); Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim for TDIU prior to February 24, 2003, to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b).

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



